Case 1:21-cv-01009-DNH-ML Document 16-33 Filed 09/22/21 Page 1 of 2




          Exhibit GG
           Case 1:21-cv-01009-DNH-ML Document 16-33 Filed 09/22/21 Page 2 of 2




                            AACN Statement on Mandatory COVID-19 Vaccination

As of August 2, 2021, AACN calls for all healthcare and long-term care employers to require every member of
the healthcare team—employees and all credentialed and contracted providers—to be vaccinated against
COVID-19.

AACN has previously held that vaccination decisions are best left up to the individual. This new position, which
calls for mandatory vaccination except when medically contraindicated, is a necessary response to the grave
threat of COVID-19 and the dramatic rise in cases among unvaccinated individuals. In this unique case, we
believe mandated vaccination is the best path to support the physical safety of patients, nurses, their
colleagues, and their families and a means to prevent further trauma and moral injury imposed by the
pandemic on our health care workforce.

To be effective, the COVID-19 vaccine must be received by a large percentage of the population. Health care
team members who are vaccinated serve as role models and help to shorten the duration of the pandemic.
Ultimately, widespread vaccination will reduce the massive burden of this disease on acute and critical-care
units and our communities.

This call for mandatory vaccination aligns with more than 55 major healthcare organizations, including the
American Nurses Association and the American Medical Association who recently called for similar action.

It is reasonable for healthcare workers to have questions about new vaccines and requirements. AACN calls on
healthcare leaders to recognize and honor the difficult and even traumatic conditions under which many
employees have worked during the COVID-19 pandemic. It is crucial to ensure that employees and providers
have opportunities to ask questions, express concerns and receive scientific information regarding vaccines
and the organization’s rationale for requiring them.

FDA approval of the currently available vaccines is moving forward, and the widely administered vaccines have
been safe and effective. AACN will share information from reliable sources as we advance our understanding
on this topic. Nurses, the most trusted profession, must scrutinize all sources of information, decline to accept
misinformation and disseminate only accurate information from credible scientific sources.

About the American Association of Critical-Care Nurses: The American Association of Critical-Care Nurses
(AACN) is the largest specialty nursing organization in the world with more than 120,000 members. AACN
represents the interests of more than half a million acute and critical care nurses and includes more than
200 chapters in the United States.



August 2, 2021
